

116 HR 6731 IH: Securing America’s Pharmaceutical Supply Chain Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6731IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mr. Stauber (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require executive agencies to purchase pharmaceuticals from the United States, and for other purposes.1.Short titleThis Act may be cited as the Securing America’s Pharmaceutical Supply Chain Act. 2.Requirement to purchase pharmaceuticals from the United States(a)In generalExcept as provided in subsection (b), the head of an executive agency may only purchase a covered drug if the drug is over 50 percent sourced, manufactured, and assembled in the United States.(b)ExceptionThe head of an executive agency may waive the requirement of subsection (a)—(1)if the covered drug is not available in sufficient quantity or quality as over 50 percent sourced, manufactured, and assembled in the United States; or(2)during an emergency period (as defined in section 1135(g)(1)(A) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(A)).(c)Modifications to trade agreements(1)In generalNot later than 30 days after the date of the enactment of this Act, the United States Trade Representative shall modify United States product coverage under all free trade agreements and the World Trade Organization Agreement on Government Procurement to exclude coverage of essential medicines and medical countermeasures. (2)Modification of waiversSubsequent to the modifications made under paragraph (1), the United States Trade Representative shall make any necessary corresponding modifications of existing waivers under section 301 of the Trade Agreements Act of 1979 (19 U.S.C. 2511). (3)Notification to the PresidentSubsequent to the modifications made under paragraphs (1) or (2), the United States Trade Representative shall notify the Director of the Office of Management and Budget.(d)DefinitionsIn this section:(1)Covered drugThe term covered drug means a drug (including the active pharmaceutical ingredients thereof) marketed in the United States pursuant to an approval or licensure under subsection (c) or (j) of section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or under subsection (a) or (k) of section 351 of the Public Health Service Act (42 U.S.C. 262).(2)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.(3)United StatesThe term United States means each of the several States, the District of Columbia, and each territory or possession of the United States.(e)Severability clauseIf any provision of this Act (or the application of that provision to particular persons or circumstances) is held invalid, the remainder of this Act (or the application of that provision to other persons or circumstances) shall not be affected.(f)Effective dateThe provisions of this section shall apply beginning on the date that is one year after the last day of the emergency period (as defined in paragraph (1)(B) of section 1135(g) of the Social Security Act (42 U.S.C. 1320b–5(g)).